DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/948,087 filed on 09/02/2020. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner acknowledges Applicant claiming priority from Provisional Application 62/899,100 filed 09/11/2019. 


Claim Objections
Claims 12 and 19 are objected to because of the following minor grammatical informalities:
Claims 12 and 19 recite “wherein the operations further:” however Examiner recommends -- wherein the operations further comprise:-- be recited. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and non-transitory computer-readable medium for aggregating and formatting project data based on user preferences or permissions (e.g. claim 4), i.e. viewing project data in a user customized/desired way, for example using specific colors or charts, dials, or graphs, etc. or sorting/filtering project data viewed, e.g. Spec: [0019]; [0022]: standard users may also customize the "project overview" by reordering/resorting projects by project name, project progress, project milestone, etc., as well as ascending/descending order.; Fig. 5A-5C; [0053]: Other standardized data objects may be displayed in any other variety of ways. In some embodiments, generating the dashboard data may include receiving custom display instructions (e.g., from a "super user" or administer associated with an owner or service provider of the data objects), such as instructions to show or hide particular data, modify the manner in which different types of data are presented, etc. ; [0059]-[0061]: “In some embodiments, the project tracking application server 220 may generate a dashboard that graphically presents a personalized/customized view of the standardized project-related date contained in the translated project data object.). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-7), “system” (claims 8-14), and “non-transitory computer-readable medium” (claims 15-20).
Step 2A – Prong 1: Claims 1-20 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15:
receiving a plurality of project data objects containing project-related data for one or more oil/gas projects, wherein the plurality of project data objects are in different formats; 
translating the plurality of project data objects into standardized formats to form translated project data objects containing the project-related data in a standardized format; (finding that when recited at such a high-level of generality the “translating” and “standardizing” of data is part of the abstract idea itself including at least a mental process, e.g. an observation and evaluation of data)
generating a [visualization (e.g. graphs, charts, etc. Fig. 5A-5C)] based on the translated project data objects; 
Dependent claims 2-7, 9-14, and 16-20 recite the same or similar abstract idea(s) as independent claims 1, 8, and 15, with claims 3-6, 10-13, and 17-19 reciting additional limitations included in the abstract idea itself, including specifying particular data types evaluated or displayed, specifically: 
“defining a type of [widget1] (e.g. chart, graph, etc.; Spec: [0059]: the dashboard presentation instructions may define a type of widget within which to display the project-related information (e.g., a Gantt chart widget, a pie chart widget, a dial or meter widget, etc.)) within which to display the project-related information;” or “defining a color or format of display of the project-related information.”  (claims 3, 10, and 17)
wherein the converting the translated project data objects is based on user preferences or data viewing permissions. (Claims 4, 11, and 18)
wherein the [visualization] includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics. (claims 6 and 13)
identifying a user based on the login credentials, wherein the generating the [visualization] comprises generating a personalized [visualization] based on the identifying the user…(claims 5, 12, and 19)
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the abstract idea(s) recited in claims 1-20 is found to correspond to the category of: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the recited limitations above directed to receiving and standardizing of aggregated data and customizing presentation of such 

Step 2A – Prong 2: Claims 1-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite additional elements that include:
“A computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising:” (claims 8-14), “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising:” (claims 15-20), and “storing the plurality of project data objects in a queue” (claims 1, 8, and 15), however the aforementioned element(s) fail to integrate the abstract idea into a practical application because they merely amount to use of generic computer components (e.g. processor, memory, display, etc.: Spec: [0068]-[0073]; Fig. 3, 6) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)); 
Generating a “dashboard” (claims 1, 5-6, 8, 12-13, 15, and 19) and “outputting the dashboard for display to a user” (claims 1, 8, and 15), “wherein the generating the dashboard comprises converting the translated project data objects into dashboard presentation instructions.” (claims 2, 9, and 16), “wherein the dashboard presentation instructions [define]” (claims 3, 10, and 17), and “outputting the dashboard comprises presenting the personalized dashboard” (claims 5,12, and 19), however the aforementioned generating and outputting of a “dashboard”, including the “converting” of data into “dashboard presentation instructions” (i.e. formatting/determining the manner in which to present the data; Spec: [0053]), is merely an attempt at utilizing technical terminology to convey the providing/presenting of the standardized and personalized project data on a general purpose computer display, i.e. merely amounts to “applying” the abstract idea on a computer (MPEP 2106.05(f)), and/or the recited use of a “dashboard” to provide the personalized data visualization(s) to a user is merely an attempt at limiting 
“receiving login credentials” (claims 5, 12, and 19), however the aforementioned element(s) merely amount to insignificant extra-solution activity, i.e. data gathering, (MPEP 2106.05(g)) and thus fail to integrate the recited abstract idea into a practical application; and
 “wherein the plurality of data objects originate from one or more internal project tracking systems associated with one or more service providers.” (claims 7, 14, and 20), however the aforementioned element(s) are merely descriptive of the source(s) of the data received and analyzed and include high-level, generic [computer] “system(s)” used to apply the abstract idea on a general purpose computer and/or merely amount to insignificant extra-solution activity, i.e. data gathering, (MPEP 2106.05(g)) and thus fail to integrate the recited abstract idea into a practical application.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and attempts to limit the abstract idea to a particular field of use of presenting and customizing project data in a GUI “dashboard” (MPEP 2106.05(h)), and further performs insignificant extra-solution activity, i.e. data gathering or output activity (claims 7, 14, and 20), (MPEP 2106.05(g)) which are also merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to standardizing/formatting 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karr et al. US 20080208475 A1 (hereinafter “Karr”). 
Claims 1, 8, and 15, 
Karr teaches: A method comprising:/ A computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising:/ A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: (Figs. 5, 7-9; [0113]; [0072])
receiving a plurality of project data objects containing project-related data for one or more oil/gas projects, wherein the plurality of project data objects are in different formats; (Fig. 10: “1010”; Fig. 5; [0003] The present invention relates to methods, systems, and apparatuses for use in oil well construction and/or drilling projects. In particular, the present invention provides methods, systems, and apparatuses for establishing an infrastructure to facilitate collaboration between oil well construction and drilling project team members at disparate locations. ; [0114] Combining data from well sites 810, 812, and 814 into aggregated data 820, 822, and 824 requires collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. ; [0073] As depicted in FIG. 5, interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from well site 504. The data may then be passed to the processing unit of modeling tool 508. Preferably, the data is immediately incorporated into modeling tool 508 for real-time sessions or modeling. Interface 503 creates data requests (for example surveys, logs, and risks), displays the user interface, and handles connection state events. It also instantiates the data into a data object for processing.; [0063]: Acquisition component 512 collects and/or stores data of the oilfield. This data may be data measured by the sensors S of the well site as described with respect to FIG. 3. This data may also be data received from other sources.; [0070] Servers 506 collect a wide variety of data. The data may be collected from a variety of channels that provide a certain type of data, such as well logs. The data from servers 506 is passed to modeling tool 508 for processing. Servers 506 may be used to store and/or transfer data.; [0072] Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 receives the data and maps the data for processing. Data from servers 506 typically streams along predefined channels which may be selected by interface 503.; [0073] As depicted in FIG. 5, interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from well site 504. ; [0075] Formatting modules 540 are used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 are configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time.; [0076]-[0077]; [0111])
storing the plurality of project data objects in a queue; ([0070] Servers 506 collect a wide variety of data. The data may be collected from a variety of channels that provide a certain type of data, such as well logs. The data from servers 506 is passed to modeling tool 508 for processing. Servers 506 may be used to store and/or transfer data.; [0078] Coordinating modules 544 orchestrate the data flow throughout modeling tool 508. The data is manipulated so that it flows according to a choreographed plan. The data may be queued and synchronized so that it processes according to a timer and/or a given queue size. The coordinating modules include the queuing components, the synchronization components, the management component, modeling tool 508 mediator component, the settings component and the real-time handling component.; [0079] The queuing module groups the data in a queue for processing through the system. The system of queues provides a certain amount of data at a given time so that it may be processed in real time.; [0083]: The mediator component receives the data from the interface. The mediator caches the data and combines the data with other data as necessary.)
translating the plurality of project data objects into standardized formats to form translated project data objects containing the project-related data in a standardized format; ([0072] Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 receives the data and maps the data for processing. Data from servers 506 typically streams along predefined channels which may be selected by interface 503.; [0075] Formatting modules 540 are used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 are configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time; [0076] As shown, formatting modules 540 include components for formatting the data, such as a unit converter and the mapping components. The unit converter converts individual data points received from interface 530 into the format expected for processing. The format may be defined for specific units, provide a conversion factor for converting to the desired units, or allow the units Data aggregation servers 826, 828, and 830 combine aggregated data 820, 822, 824 into a consistent and vendor neutral data delivery format. By using the data aggregation servers 826, 828, and 830 to aggregate the data into a standard repository with a standard set of analysis tools, the value of the data is immediately enhanced. Time that was previously spent analyzing data in the so that the data can be prepared and implemented into a usable format is eliminated. Therefore, all of the data collected on rigs at well sites 810, 812, and 814 can be utilized. With the different illustrative embodiments, data is not simply eliminated because of the complexity of learning the different tools from each vendor or for each data type.)
generating a dashboard based on the translated project data objects; and outputting the dashboard for display to a user.  (Fig. 6-8 showing GUI screens for viewing the oil/well project data, e.g. Fig. 7: “714”; [0016] The users at the oil well site and the users at the remote location can access the multiple types of oil well data using a Web-based viewer or an interactive viewer. [0065] Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired. ; [0080] The synchronization 

Claims 7, 14, and 20,
Karr further teaches: wherein the plurality of data objects originate from one or more internal project tracking systems associated with one or more service providers.   ([0109] With respect to the aggregation of aggregated data 820, 822, and 824 and access to this at office 816, although there are many possible infrastructure solutions for data aggregation, one illustrative embodiment utilizes data aggregation servers 826, 828, and 830 on individual rigs at well sites 810, 812, and 814. Locating data aggregation servers 826, 828, and 830 on individual rigs at well sites 810, 812, and 814 provides benefits that outweigh most logistics issues. For example, data aggregation servers 826, 828, and 830 at the rig provide an interface to the various vendor systems on the rig and also provide local access to aggregated data 820.; [0110] Data aggregation servers 826, 828, and 830 aggregate data together to create aggregated data 820 in a way that aggregated data 820 can be viewed and analyzed using a consistent set of tools. That is, aggregated data 820 is not limited strictly to the native tools and software environments provided by the various vendors. ; [0111] Data aggregation servers 826, 828, and 830 combine aggregated data 820, 822, 824 into a consistent and vendor neutral data delivery format. By using the data aggregation servers 826, 828, and 830 to aggregate the data into a standard repository with a standard set of analysis tools, the value of the data is immediately enhanced. Time that was previously spent analyzing data in the so that the data can be prepared and implemented into a usable format is eliminated. Therefore, all of the data collected on rigs at well sites 810, 812, and 814 can be utilized. With the different illustrative embodiments, data is not simply eliminated because of the complexity of learning the different tools from each vendor or for each data type.; [0045]:  Various sensors S may be located at various positions along the well bore and/or the monitoring tools to collect and/or monitor the desired data. Other sources of data may also be provided from offsite locations.; [0097] The infrastructure of FIG. 7 allows the project team members at well site 710 two groups to communicate and exchange data with the project team members at office 712. Data 714 is collected from multiple vendors at the well site 710 by using data aggregation server 716 that securely stores the data. Data 714 can include, but is not limited to mud logging data, logging-while-drilling data, monitoring-while-drilling data, rig sensor data, and other data that can be collected at a well site. Data aggregation server 716, which may include multiple servers to form a set of data aggregation servers, is connected to a switch 718 and router 720. Together, switch 718 and router 720 provide a network for collecting and accessing the data at well site 710.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Karr, as applied to parent claims 1, 8, and 15 above, in view of
Velez-Rojas et al. US 20180174060 A1 (hereinafter “Velez”). 
Claims 2, 9, and 16, 
Karr teaches all the limitations of parent claims 1, 8, and 15 as described above. 
Karr fails to clearly articulate: wherein the generating the dashboard comprises converting the translated project data objects into dashboard presentation instructions.  
Although Karr describes: [0085]: The user interface manager component creates user interface elements for displays. The user interface manager component defines user input screens, such as menu items, context menus, toolbars, and settings windows.; [0065]: Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary. The format may be saved, for example, in an extensible markup language (XML) file for future use., [0089]: Data rendering unit 536 provides one or more displays for visualizing the data. Data rendering unit 536 may contain a 3D canvas, a well section canvas or other canvases as desired. Data rendering unit 536 may selectively display any combination of one or more canvases.; Karr fails to clearly articulate “converting” the data objects into “presentation instructions” 
Velez however, in analogous art of generating data visualization interfaces, clearly teaches: wherein the generating the dashboard comprises converting the translated project data objects into dashboard presentation instructions.  ([0033]:  In some embodiments, each graph may be associated in memory with a respective graph template component (e.g., instructions for a canvas element or user interface graphical object), which may be retrieved from memory and inserted in a template when a graph is chose to instruct a rendering device how to display the graph. ; [0040] Next, some embodiments may instruct a computing device to display the dashboard, as indicated by block 20. In some cases, this operation may include sending webpage content, like hypertext markup language (HTML), JavaScript™, cascading style sheets (CSS), and the like, to a web browser of a client computing device in which the dashboard is to be displayed. In some embodiments, a template of the dashboard is formed and sent to the client computing device to instruct the computing device to display the dashboard. In some and this information, as needed by the rendering computing device (e.g., the user's web browser), may be retrieved from a different entity, such as from a server on a different domain from that of a computer system performing the process 10. Examples of such an arrangement are described below with reference to FIG. 4. In some embodiments, a special purpose application executing on the client device (e.g., a non-web browsing application) may display the dashboard.; [0088]- [0089] The instruction may take a variety of different forms, each of which cause the first computing device to display the first graph depicting the first metric. In some cases, the instruction takes the form of sending data to populate the first graph and a template, or in some cases, the instruction may explicitly include a command to display the first graph depicting the first metric. The depiction of the first metric may include a first set of values of the first metric, for example, a range of values. The graph may take a variety of different forms in accordance with the techniques described above, and in some cases, the first graph may be selected in accordance with the above-describe techniques for personalizing and otherwise customizing a dashboard in which the graph appears. In some embodiments, the first computing device may respond to the instruction by displaying the graph.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display, to include converting the project data objects into “dashboard presentation instructions” in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-sharing sessions across computers that mitigate issues with traditional collaboration software, e.g., as described below with reference to FIGS. 5-9.; [0084]) (see MPEP 2143 G).


Claims 3, 10, and 17, 
Karr/Velez teach all the limitations of parent claims 2, 9, and 16 as described above. 
Karr fails to clearly articulate: wherein the dashboard presentation instructions include at least one selected from the group consisting of: instructions defining a type of widget within which to display the project-related information; instructions defining a location in the dashboard at which to display the project-related information; and instructions defining a color or format of display of the project-related information. 

Velez however clearly further teaches: wherein the dashboard presentation instructions include at least one selected from the group consisting of: instructions defining a type of widget within which to display the project-related information; instructions defining a location in the dashboard at which to display the project-related information; and instructions defining a color or format of display of the project-related information.(Velez: [0032]: The dashboard is created by adding the most effective visualization for each important feature. ; [0033] One dimension may be a graph dimension, which may be a list of nominal values corresponding to various like color, shape, and location, of a region of a display to values of metrics) that are candidate graphs among which selections are to be made for a dashboard…. In some embodiments, each graph may be associated in memory with a respective graph template component (e.g., instructions for a canvas element or user interface graphical object), which may be retrieved from memory and inserted in a template when a graph is chose to instruct a rendering device how to display the graph.; [0071] In some embodiments, the dashboard server 104 is a web server or an application program interface (API) server configured to receive requests for dashboards from user computing devices 94 or 96 and respond with a customized dashboard, for instance, with a template specifying graphs and locations of graphs, to the user computing devices. ; [0047]: This information may be later used to select the position in the screen where the most viewed visualizations should be placed. For instance, the most important visualizations (as indicated by behavior data) may be located on the top-sight area of the screen.; [0066] FIG. 3 shows an example of a dashboard 60 that may be displayed on a user's computer in accordance with the above-describe techniques. In some embodiments, the dashboard 60 is displayed in a web browser, or some embodiments may display the dashboard and a special-purpose analytics application (which may be a larger, or feature-rich application with analytics-related features). In some embodiments, the dashboard 60 includes a plurality of concurrently displayed graphs 62, 64, 66, 68, 70, 72, and 74. In some embodiments, these graphs are different graphs, or in some cases, the same graph may be used with different metrics or different sets of values of the same metric displayed in the graph. As illustrated, the graphs may be arranged with a tiling algorithm, e.g., with a k-d tree algorithm. In some embodiments, positions of the individual graphs may be selected based on a ranking according to effectiveness scores, with highest ranking graphs being positioned towards the top and right of the dashboard 60. In some cases, a graph importance score may be determined based on a weighted sum of the graph's aggregate effectiveness score and a score indicating how anomalous the visualized metric values are relative to a historical distribution. In some embodiments, some of the graphs may include user interfaces 76 and 78 by which a user closes a graph (e.g., with interface 76) or shares a graph (e.g., with interface 78) with another user (e.g., according to the techniques described below with reference to FIGS. 5-9).; Examiner notes that the graphs are displayed as individual 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display, to include dashboard presentation instructions that include a type of widget, a location, and/or a color or format of display of the project-related information in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-sharing sessions across computers that mitigate issues with traditional collaboration software, e.g., as described below with reference to FIGS. 5-9.; [0084]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the customization of dashboard data visualizations taught by Velez, including widget/graph type, location, and/or color or format of the graph visualizations as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for flexible, customized data views (Fig. 6-8; [0003]; [0065]: The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0085]; [0089]) and Velez (Fig. 1, 3; [0012]; [0022]; [0033]; [0071] ; [0084]) describing customizing data visualizations, including a variety of graphs and metrics, for a collaborative environment, the results of the combination were predictable, (MPEP 2143 A).



Claims 4, 11, and 18,
Karr/Velez teaches all the limitations of parent claims 2, 9, and 16 as described above.
Karr fails to clearly articulate: wherein the converting the translated project data objects is based on user preferences or data viewing permissions.
Although Karr clearly describes providing different data and resource access based on user permissions and login access ([0106]; [ 0120]; [0122] ), Karr fails to clearly describe that converting the project data for display, i.e. the dashboard formatting/presentation, is based on these user permissions or preferences
Velez however clearly further teaches: wherein the converting the translated project data objects is based on user preferences or data viewing permissions. ([0076] In some cases, some entities may have policies regarding which users may see which metrics. In some cases, these policies may be recorded in the policies data repository 114, which may specify which users can view which metric values. In some embodiments, the process of selecting graphs for the dashboard may include removing graphs prohibited by these policies for the viewer from a set of candidate graphs before selecting a set of top ranking graphs.; [0080] Data repository 122 may store records mapping people to accounts, preferences, roles, and tasks. In some embodiments, a user's past configuration preferences may be stored here, and those preferences may be accessed in the course of selecting graphs, with candidate graphs being ruled in, out, upranked, or downranked based on the preferences. In some cases, a user's preference that a given graph be included may override the above-selection process, such that some of the graphs in a dashboard are explicitly requested by the user, while others are automatically selected with the above-described techniques.; [0064] As noted above, in some embodiments, dashboards may be customized based on the user's role, task, and previous usage of that user and others in the same role or performing the same task.; [0045] Some embodiments may form and update the graph-effectiveness matrix, e.g., at least in part, with a user-driven approach that uses heuristics (e.g., pre-defined heuristics) related to user roles and tasks. Heuristics may be stored in memory as a set of rules and derived from organizational guidelines. A rules engine may retrieve the rules and iterate through the rules to determine scores. For instance, roles may limit the data details that an operator can view. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display, to include converting the project data for dashboard display based on user preferences or permissions in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-sharing sessions across computers that mitigate issues with traditional collaboration software, e.g., as described below with reference to FIGS. 5-9.; [0084]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the customization of dashboard data visualizations taught by Velez, including customizing dashboard visualizations/graphs based on user preferences and/or permissions as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for flexible, customized data views (Fig. 6-8; [0003]; [0065]: The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0085]; [0089]) and further describing providing data and resource access management based on user permissions and login access ([0106]; [ 0120]; [0122] ) and Velez (Fig. 1, 3; [0012]; [0022]; [0033]; [0071] ; [0084]) describing customizing data visualizations, including a variety of graphs and metrics, for a collaborative environment, the results of the combination were predictable, (MPEP 2143 A).



Claims 5, 12, and 19, 
Karr teaches all the limitations of parent claims 1, 8, and 15 as described above.
Karr further teaches: receiving login credentials; identifying a user based on the login credentials, ([0122] For a wireless local area network, a similar network scheme is created, except, instead of ports on the switch, the user selects the network they are allowed to connect to by a unique log-in identification. Each unique log-in identification is associated with a virtual local area network connecting to the specific resources allowed. The log-in identification can be associated with assignment to the virtual local area networks using any known data structures and methods. For example, team members belonging to a Rig Access group would have a first level of access that allows for connection to a Rig Access network. Team members belonging to an Internet Access group would have a second level of access that allows for connection to an Internet Access network. Each different level of access is an authorization to use or access various systems and components of the infrastructure. Team members that are allowed full access would have a third level of access that allows for connection to the Full Access network. Access to each network can be controlled through passwords, or by association of the unique log-in identification with a certain level of access.; [0106]; [0120])
Karr fails to clearly describe: wherein the generating the dashboard comprises generating a personalized dashboard based on the identifying the user, and the outputting the dashboard comprises presenting the personalized dashboard. 

Velez however, in analogous art of generating data visualization interfaces, clearly teaches: wherein the generating the dashboard comprises generating a personalized dashboard based on the identifying the user, and the outputting the dashboard comprises presenting the personalized dashboard. (Velez: [0064] As noted above, in some embodiments, dashboards may be customized based on the user's role, task, and previous usage of that user and others in the same role or performing the same task.;  [0065] In some embodiments, these techniques may be extended to individuals, with person-specific graph-effectiveness matrices (or a person-dimension of the matrix). In some embodiments, a given user's feedback may be input to the process 30 to transform a default graph effectiveness matrix for that user's role into one that is 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display and user login/access management, to include generating a personalized dashboard based on identifying the user based on login credentials in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the customization of dashboard data visualizations taught by Velez, including customizing visualizations/graphs based on the identified user as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for flexible, customized data views (Fig. 6-8; [0003]; [0065]: The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0085]; [0089]) and further describing providing data and resource access management based on user permissions and login access ([0106]; [ 0120]; [0122] ) and Velez (Fig. 1, 3; [0012]; [0022]; [0033]; [0071] ; [0084]) describing customizing data visualizations, including a variety of graphs and metrics, for a collaborative environment, the results of the combination were predictable, (MPEP 2143 A).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Karr, as applied to parent claims 1 and 8 above, in view of
Newman US 20070056727 A1 (hereinafter “Newman”). 
Claims 6 and 13,
Karr teaches all the limitations of parent claims 1 and 8 as described above.
Karr fails to describe: wherein the dashboard includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics.  
Newman however, in analogous art of well site data collection, analysis, and visualization, teaches: wherein the dashboard includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics. (Fig. 7, 7A, 8; Abstract: The present invention is directed to methods of evaluating the operations of a well service rig at a well site by evaluating charts of sensor data obtained from sensors on or associated with the well service rig. An activity listing or Gantt chart can be reviewed and each activity verified by viewing charts of sensor data obtained during that purported activity.; [0052]-[0053] In one exemplary embodiment, the operator of the repair unit 20 or an off-site or on-site supervisor may view the display 700 on the monitor 48 of FIG. 5 or a monitor 48 positioned at another location that can be on-site or off-site. The repair unit operator inserts the activities by pressing icons or buttons 10, as shown in FIG. 3, to tell the system what activity he is performing at any given time. When they want to view the activity Gantt chart, the operator or supervisor can select an icon or button requesting its display on the monitor 48.; [0054]- [0055] Now referring to FIGS. 7, 7A, 8, and 9, the exemplary method 900 begins at the START step and continues to step 905 where a request is received to display the activity Gantt chart 705 on the display 700. In step 910, the activity Gantt chart 705 is displayed along with the engine speed chart 710, hydraulic pressure chart 715, and rig load chart 720.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display and user login/access management, to include a gantt chart in the dashboard in view of Newman in order to improve the efficiency of the operators by identifying long activities and providing additional instruction for well site operations and promote a safe environment by providing monitoring of wellsite operations data (Newman: Abstract; [0024]-[0025]: The present invention fosters a synergistic relationship among the customer and the service companies that promotes a safe environment by monitoring crew work activities an equipment speeds, improving productivity, reducing operation expenses through improved job processes, better data management, and reduced operational failures.) (MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the well site data views including gantt charts taught by Newman as described above, in the same field of well site project data collection and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and describes various data collection, formatting, and display methods and systems and oil/gas project monitoring systems: 
US 9811511 B1; US 20160342916 A1; US 20200133982 A1; US 20200242163 A1; US 20150090496 A1; US 9605529 B1; US 20180106134 A1; US 10447546 B1; US 20210011698 A1; US 20180130003 A1; US 20180114158 A1; US 20090070158 A1; US 20150379529 A1;  US 20070185586 A1; US 20140222527 A1; and 
J. Etkind, K. Bennaceur, M. Drnec and C. Luppens, "Knowledge portals support widely distributed oilfield projects," IEEE International Professional Communication Conference, 2003. IPCC 2003. Proceedings., 2003, pp. 12 pp.-, doi: 10.1109/IPCC.2003.1245490. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BRI includes: “A widget is an element of a graphical user interface (GUI) that displays information or provides a specific way for a user to interact with the operating system or an application.”, https://whatis.techtarget.com/definition/widget